Exclusive Business Cooperation Agreement
[Original Chinese language text omitted]
 
Form of
Exclusive Business Cooperation Agreement


This Exclusive Business Cooperation Agreement (this “Agreement”) is made and
entered into by and between the following parties on April 17, 2009 in Fuzhou,
the People’s Republic of China (“China” or the “PRC”).



Party A:
Fujian Across Express Information Technology Co., Ltd. (formerly named as
“Fuzhou Shoushan Waterfall Group EM Polder Co., Ltd.”)


Address:
Building 3, No. 54, Hongliao Street, Shoushan Village, Jinan District, Fuzhou




Party B:  
Fujian Fenzhong Media Co., Ltd. (formerly named as “Fuzhou Fenzhong Co., Ltd.”)


Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province



Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.
 
Whereas,


A.
Party A is a wholly-foreign-owned enterprise established in China, and has the
necessary resources to provide technical and consulting services.



B.
Party B is a company with exclusively domestic capital registered in China and
may engage in the advertising media business (the “Principal Business”) as
approved by the relevant governmental authorities in China.



Strictly Confidential
 
 
1

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement


C.
CHENG Zheng, with Chinese Identification Card No.: 350103197103110058, and BIAN
Chunlan, with Chinese Identification Card No.: 350103521126002, are the
shareholders of Party B (collectively the “Shareholders of Party B”), and
respectively holds 80% and 20% of the equity interests in Party B.



D.
Party A, Party B and Shareholders of Party B entered into two agreements on
November 2, 2003 and December 1, 2003 respectively (collectively the “2003 Two
Agreements”); as provided in the Two Agreements, Party A would provide support
and services to Party B for its operation and management, and as a consideration
for the said support and services, the total profits occurring from Party B
shall be paid to Party A after deduction of certain taxes and expenses;
Additionally, the parties thereof agreed that, subject to Party A’s request, the
parties shall enter into additional agreements or documents relating to the
matters and other matters concerned in the Two Agreements in the form of
supplementary agreements.



E.
Lender, Shareholders of Fujian Fenzhong, Fujian Fenzhong and WU Xiujuan, a
Chinese natural person, entered into two agreements on January 2, 2008 and July
10, 2008 respectively (the “2008 Two Agreements”, together with the 2003 Two
Agreements, the “Four Agreements”); as provided in the 2008 Two Agreements, the
total profits occurring from Party B shall be paid to Party A after deduction of
certain taxes and expenses as a consideration for the support and services
provided by Party A; Additionally, the parties thereof agreed that, subject to
Party A’s request, the parties shall enter into additional agreements or
documents relating to the matters and other matters concerned in the 2008 Two
Agreements in the form of supplementary agreements.

 
Strictly Confidential
 
 
2

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement


F.
Party A is willing to provide Party B with technical support, consulting
services and other commercial services on exclusive basis in relation to the
Principal Business during the term of this Agreement, utilizing its advantages
in technology, human resources, and information, and Party B is willing to
accept such services provided by Party A or Party A's designee(s), each on the
terms set forth herein.



Now, therefore, through mutual discussion, the Parties have reached the
following agreements:


Party A and Party B, being the signing parties to the foregoing Four Agreements,
agree that this Agreement shall be the supplementary agreement to the foregoing
Four Agreements regarding Party A’s support and services provided to Party B,
and the Shareholders of Party B have no objection against this arrangement
hereunder.


1.
Services Provided by Party A and Related Arrangements



 
1.1
Party B hereby appoints Party A as Party B's exclusive services provider to
provide Party B with complete technical support, business support and related
consulting services during the term of this Agreement, in accordance with the
terms and conditions of this Agreement, which may include all necessary services
within the scope of the Principal Business as may be determined from time to
time by Party A, such as but not limited to technical services, business
consultations, equipment or property leasing, intellectual property licensing,
marketing consultancy, system integration, product research and development, and
system maintenance.

 
Strictly Confidential
 
 
3

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement


 
1.2
Party B agrees to accept all the consultations and services provided by Party A.
Party B further agrees that unless with Party A's prior written consent, during
the term of this Agreement, Party B shall not directly or indirectly accept the
same or any similar consultations and/or services provided by any third party
and shall not enter into the same or similar contractual arrangements with any
third party regarding the matters contemplated by this Agreement. Party A may
appoint other parties, who may enter into certain agreements described in
Section 1.3 with Party B, to provide Party B with the consultations and/or
services under this Agreement.



1.3
Provision of Services



1.3.1
Party A and Party B agree that during the term of this Agreement, where
necessary, Party B may enter into further technical service agreements or
consulting service agreements with Party A or any other party designated by
Party A, which shall provide the specific contents, manner, personnel, and fees
for the specific technical services and consulting services.



 
1.3.2
To fulfill this Agreement, Party A and Party B agree that during the term of
this Agreement, where necessary, Party B may enter into equipment or property
leases with Party A or any other party designated by Party A which shall permit
Party B to use Party A's or its designee’s relevant equipment or property based
on the requirements of the business development of Party B.

 
Strictly Confidential
 
 
4

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement


 
1.4
The Parties agree and confirm that, in the event of any loss of Party B for any
reason, Party A will provide Party B with all necessary financial support,
details of which will be separately discussed based on certain circumstance by
the Parties.



 
1.5
The Parties further agree and confirm that, Party A is entitled to purchase all
the assets of Party B, for a purchase price equal to the net assets of Party B
or the minimum price permitted by PRC laws; the Parties will enter into
additional agreements regarding the foregoing purchase of all the assets of
Party B.



2.
Calculation and Payment of Service Fees



Both Parties agree that, in consideration of the services provided by Party A,
Party B shall pay to Party A the fees (the “Service Fees”) equal to all of the
net income of Party B, provided that upon mutual discussion between the Parties
and the prior written consent by Party A, the rate of Service Fees may be
adjusted based on the services rendered by Party A and the operational needs of
Party B.  Party B shall pay to Party A the all  or part of the due but unpaid
Service Fees, within ten (10) days upon receiving the written payment
instruction or notice of Party A with respect to the services have been provided
by Party A;  within 30 days after the end of each quarter, Party B
shall  deliver to Party A the management accounts and operating data of Party B
for such quarter, including the net income of Party B during such quarter (the
“Quarterly Net Income”).  Within ninety (90) days after the end of each fiscal
year, Party B shall (a) deliver to Party A audited financial statements of Party
B for such fiscal year, which shall be audited and certified by an independent
certified public accountant approved by Party A, and (b) pay an amount to Party
A equal to the shortfall, if any, of the net income of Party B for such fiscal
year, as shown in such audited financial statements, as compared to the
aggregate amount of the Service Fees paid by Party B to Party A in such fiscal
year.
 
Strictly Confidential
 
 
5

--------------------------------------------------------------------------------

 


Exclusive Business Cooperation Agreement


3.
Intellectual Property Rights and Confidentiality Clauses



 
3.1
To the extent permitted under the PRC laws, Party A shall have exclusive and
proprietary rights and interests in all rights, ownership, interests and
intellectual properties arising out of or created during the performance of this
Agreement, including but not limited to copyrights, patents, patent
applications, software, technical secrets, trade secrets and others. Party B
shall execute all appropriate documents, take all appropriate actions, submit
all filings and/or applications, render all appropriate assistance and otherwise
conduct whatever is necessary as deemed by Party A in its sole discretion for
the purposes of vesting any ownership, right or interest of any such
intellectual property rights in Party A, and/or perfecting the protections for
any such intellectual property rights in Party A.

 
Strictly Confidential
 
 
6

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement


 
3.2
The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance of this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall  be bound by the confidentiality obligations set forth
in this Section. Disclosure of any confidential information by the staff members
or agencies employed by any Party shall be deemed disclosure of such
confidential information by such Party, which Party shall be held liable for
breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.



 
3.3
The Parties agree that this Section shall survive changes to, and rescission or
termination of, this Agreement.



4.
Representations and Warranties



 
4.1
Party A hereby represents and warrants as follows:



 
4.1.1
Party A is a wholly foreign owned enterprise legally established and validly
existing in accordance with the laws of China.

 
Strictly Confidential
 
 
7

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement


 
4.1.2
Party A has taken all necessary corporate actions and obtained all necessary
authorization, consent and approval from third parties and government agencies
(if applicable) for the execution and performance of this Agreement.  Party A’s
execution and performance of this Agreement do not violate any laws or
regulations applicable to Party A.



 
4.1.3
This Agreement constitutes Party A's legal, valid and binding obligations, and
shall be enforceable against Party A in accordance with its terms.



 
4.2
Party B hereby represents and warrants as follows:



 
4.2.1
Party B is a company legally established and validly existing in accordance with
the laws of China, Party B has obtained, or will obtain without substantial
encumbrance, the relevant permit and license for engaging in the Principal
Business in a timely manner;



 
4.2.2
Party B has taken all necessary corporate actions and obtained all necessary
authorization, consent and approval from third parties and government agencies
(if applicable) for the execution and performance of this Agreement.  Party B’s
execution and performance of this Agreement do not violate any laws or
regulations applicable to Party B.

 
Strictly Confidential
 
 
8

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement


 
4.2.3
This Agreement constitutes Party B's legal, valid and binding obligations, and
shall be enforceable against Party B in accordance with its terms.



5.
Effectiveness and Term



 
5.1
This Agreement is executed on the date first above written and shall take effect
as of such date. Unless otherwise terminated earlier in accordance with the
provisions of this Agreement or relevant agreements separately executed between
the Parties, the term of this Agreement shall be 10 years. This Agreement can be
automatically renewed for an additional 10 years upon expiration, provided that
no objection is made by Party A within 20 days prior to each tenth anniversary.



6.
Termination

 
 
6.1
Unless renewed in accordance with the relevant terms of this Agreement, this
Agreement shall be terminated upon the date of expiration hereof.



 
6.2
During the term of this Agreement, unless Party A commits willful misconduct, or
a fraudulent act, against Party B, Party B shall not terminate this Agreement
prior to its expiration date. Nevertheless, Party A shall have the right to
terminate this Agreement upon giving 30 days' prior written notice to Party B at
any time.



 
6.3
The rights and obligations of the Parties under Articles 3, 7 and 8 shall
survive the termination of this Agreement.

 
Strictly Confidential
 
 
9

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement


7.
Governing Law and Resolution of Disputes



 
7.1
The execution, validity, interpretation, performance, amendment and termination
of this Agreement and the resolution of disputes hereunder shall be governed by
the laws of China.



 
7.2
In the event of any dispute with respect to the interpretation and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement to resolve the
dispute within 30 days after either Party's request to the other Parties for
resolution of the dispute through friendly negotiations, either Party may submit
the relevant dispute to the China International Economic and Trade Arbitration
Commission for arbitration, in accordance with its then effective Arbitration
Rules. The arbitration shall be conducted in Fuzhou, and the language used in
arbitration shall be Mandarin Chinese. The arbitration award shall be final and
binding on all Parties.



 
7.3
Upon the occurrence of any disputes arising from the interpretation and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights and perform their respective
obligations under this Agreement.

 
Strictly Confidential
 
 
10

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement
 
8.
Indemnification



Party B shall indemnify and hold harmless Party A from any losses, injuries,
obligations or expenses caused by any lawsuit, claims or other demands against
Party A arising from or caused by the consultations and services provided by
Party A to Party B pursuant this Agreement, except where such losses, injuries,
obligations or expenses arise from the willful misconduct or fraudulent act of
Party A against Party B.


9.
Notices

 
 
9.1
All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such Party set forth below.  A confirmation copy of each notice
shall also be sent by email.  The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:



 
9.1.1
Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of delivery or
refusal at the address specified for notices.



 
9.1.2
Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).



 
9.2
For the purpose of notices, the addresses of the Parties are as follows:

 
Strictly Confidential
 
 
11

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement



 
Party A:  
Fujian Across Express Information Technology Co., Ltd.


 
Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province




 
Party B:
Fujian Focus Media Co., Ltd.


 
Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province



 
9.3
Any Party may at any time change its address for notices by a notice delivered
to the other Party in accordance with the terms hereof.



10.
Assignment



 
10.1
Without Party A's prior written consent, Party B shall not assign its rights and
obligations under this Agreement to any third party.



 
10.2
Party B agrees that Party A may assign its obligations and rights under this
Agreement to any third party upon a prior written notice to Party B but without
the consent of Party B.



11.
Severability

 
In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that, to the greatest extent
permitted by law, accomplish the intentions of the Parties, and the economic
effect originally intended by the Parties.
 
Strictly Confidential
 
 
12

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement
 
12.
Amendments and Supplements



Any amendments and supplements to this Agreement shall be in writing. The
amendments agreements and supplements agreements that have been duly signed by
the Parties and that relate to this Agreement shall be an integral part of this
Agreement and shall have the same legal binding force as this Agreement.


13.
Language and Counterparts



This Agreement is written in both Chinese and English language in four copies,
each Party having two counter copies with equal legal validity; in case there is
any conflict between the Chinese version and the English version, the
Chinese version shall prevail.
 
Strictly Confidential
 
 
13

--------------------------------------------------------------------------------

 
 
Exclusive Business Cooperation Agreement
 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Business Cooperation Agreement as of the date first above
written.


Party A:
Fujian Across Express Information Technology Co., Ltd.
       
By:
   
Name:
CHENG Zheng
 
Title:
Legal Representative
             
Party B:  
Fujian Fenzhong Media Co., Ltd.
       
By:
   
Name:
CHENG Zheng
 
Title:
Legal Representative
 


 
Strictly Confidential
 
 
14

--------------------------------------------------------------------------------

 